Case 09-39937   Doc 1152-2    Filed 10/15/19 Entered 10/15/19 09:49:33   Desc
                             Exhibit A Page 1 of 3




                              EXHIBIT A
Case 09-39937     Doc 1152-2    Filed
                        EQUIPMENT     10/15/19RESOURCES,
                                   ACQUISITION    Entered   10/15/19 09:49:33
                                                          INC.                     Desc
                              Exhibit
                           Allowed    A Unsecured
                                   General Page 2 of  3
                                                   Claims


      Claim #                        Claimant               Allowed Claims
          1     Nissan Motor Acceptance                                   343.60
          2     Ally Financial f/k/a GMAC                              11,871.26
          3     GMAC                                                    2,616.24
          5     Nissan Motor Acceptance                                18,470.14
          6     Sovereign Bank                                        260,986.10
          9     Signs Now                                                 742.85
         10     All Control                                               585.38
         11     Fluid Power                                               382.10
         12     AGSCO                                                      22.31
         13     Sprint Nextel                                           7,622.79
         14     Reid Supply                                                95.13
         16     Alster Machining                                          300.00
         17     First Credit Funding                                   65,239.47
         18     MAB Paint/Sherwin Williams                                135.34
         19     Veterans Messenger                                        434.62
         20     Dynomax                                                 1,149.20
         21     Eyemed                                                    364.80
         22     KCL, LLC                                               71,303.76
         24     Uline                                                     278.64
         25     NET                                                     5,750.00
         26     Chubb & Sons                                           93,928.00
         30     MMT Leasing Inc.                                       55,470.16
         31     Newark                                                    667.71
         32     Trism Business Solutions                              425,157.15
         33     National Lift Truck                                     1,845.00
         34     Alpine Bearing Company                                     40.19
         35     Huddle Advisors, LLC                                    8,000.00
         36     VW Credit, Inc.                                        30,721.30
         38     Xerox                                                  20,918.67
         39     Power/Mation Division                                   1,414.49
         40     McMaster Carr                                           2,481.05
         41     Euclid Precision Grinding Co.                          49,117.20
         42     Commonwealth Edison                                    13,915.21
         43     The Community Bank                                     84,358.88
         44     Farmers and Merchants Bank                             97,138.79
         46     Trinity                                                15,954.01
         49     SG Equipment Finance                                2,798,395.99
         50     Machinery Information Systems                             948.00
         53     Herold Advertising Products                             3,462.68
         54     Bayview Loan Servicing                                 24,152.02
         55     Bayview Loan Servicing                                200,462.00
         56     ABCO Leasing (Amended)                                 46,273.49
         57     Libertyville Bank and Trust                         1,111,395.70
         58     Libertyville Bank and Trust                         1,118,223.49
         59     Velocity Financial Group                              825,203.58
         60     Associated Bank (Amended)                              59,122.45
         62     GIS Rolling, LLC                                        3,192.20

        63      GIS Venture                                            10,701.24

        64      North Side Bank & Trust Co.                         5,084,555.00
        66      Stefan Sydor Optics, Inc.                             397,500.00
Case 09-39937     Doc 1152-2    Filed
                        EQUIPMENT     10/15/19RESOURCES,
                                   ACQUISITION    Entered   10/15/19 09:49:33
                                                          INC.                            Desc
                              Exhibit
                           Allowed    A Unsecured
                                   General Page 3 of  3
                                                   Claims


      Claim #                        Claimant                     Allowed Claims
         67     Direct Energy Business                                        11,054.79
         68     First National Bank of McHenry                             1,328,259.00
         69     Internal Revenue Service                                       6,749.00
         71     FedEx                                                          1,853.70
         73     Republic Bank of Chicago                                   2,195,166.00
         75     First Lease                                                   45,657.00
         76     M&T Bank                                                     129,481.20
                Real Time Resolutions, as assignee of the claim
        78                                                                  428,528.17
                of Waukegan Savings Bank
        79      Locke Lord LLP                                              362,791.85
        80      Varilease Technology Finance                                 20,123.25
        81      Marlin Leasing Corporation                                   19,075.42
        82      Marlin Leasing Corporation                                   21,023.50
        88      Key Government Finance                                      454,166.58
                Value Recovery Group, as assignee of the claim
        89                                                                  593,964.99
                of Charter National Bank
       90       Leaf Funding Corporation                                     36,189.16
       92       Susquehanna Commercial Finance                              278,323.10
       93       Peoples National Bank of Kewanee                          1,791,969.46
       95       OFC Capital Corporation                                     105,321.38
       96       Norstates Bank                                            9,940,000.00
       97       Home Federal Savings Bank                                   965,717.77
       98       WesBanco Bank                                             4,314,047.40
       99       PNC Equipment Finance                                     2,095,016.81
       102      Aeroflex Metelics                                            40,937.50
       103      Rockford Capital Leasing                                    354,375.80
       104      Fifth Third Bank                                          6,857,407.53
       106      Crossroads Bank                                             577,125.00
       108      ADT Security Services                                           161.40
       111      EF Capital Collections, LLC                                 827,394.78
       112      Daimler Trust                                                23,205.28
                                                                         46,858,496.20
